Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, submitted September 08, 2021, were received and deemed persuasive.
Amended claims 46-61, filed September 08, 2021, are pending and have been fully considered.  Claims 1-45 and 62-64 have been canceled.
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17, 2021 was filed after the mailing date of the Notice of Allowance on November 03, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 46-61 are allowed.  
The present invention is allowable over the applied prior art of record, the references cited in the submitted Information Statement Disclosure and PTO-892 because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a process of preparing a coal powder, wherein the process comprises the steps of: a. Providing a coal feedstock; b. Conducting froth flotation on the coal feedstock; c. Collecting of the floated coal product; and d. De-watering of the floated coal product to produce the coal powder; and wherein the coal powder of step (d) comprises: a. a water content of less than 5 wt%, based on the total weight of the coal powder; b. an ash content of less than 1 wt%, based on the total weight of the coal powder; and wherein the coal powder comprises hydrocarbonaceous particles, wherein at least 90% by volume (%v) of the hydrocarbonaceous particles are no greater than 100 pm (microns) in diameter, at least 50% by volume (%v) of the hydrocarbonaceous particles are no greater than 50 pm (microns) in diameter, and the hydrocarbonaceous particles have an average particle size by volume of at most 10 m in diameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771